Exhibit 10

IMPERIAL SUGAR COMPANY LONG TERM INCENTIVE PLAN

(As Amended and Restated Effective January 28, 2010)

Article One

SCOPE AND PURPOSE OF THE PLAN

1.1 Plan. This Imperial Sugar Company Long Term Incentive Plan (“Plan”) was
adopted by Imperial Sugar Company (the “Company”) in accordance with and subject
to the terms and conditions of the Company’s Second Amended and Restated Joint
Plan of Reorganization (the “Plan of Reorganization”) in Case
No. 01-00140-01-00176 before the United States Bankruptcy Court for the District
of Delaware to reward certain key employees, who provide services to or for the
Company or its Subsidiaries and Nonemployee Directors of the Company.
Thereafter, on January 10, 2003, the Executive Compensation Committee of the
Board of Directors of the Company approved a proposed amendment of the Plan to
increase the number of shares of Common Stock of the Company available for
issuance to certain key employees and Nonemployee Directors under the Plan by
450,000 shares, subject to shareholder approval. The Company’s shareholders
approved such increase in the aggregate number of shares of Common Stock of the
Company available for issuance under the Plan at the Company’s Annual Meeting of
Shareholders held on February 28, 2003. On December 6, 2004, the Executive
Compensation Committee of the Board of Directors of the Company approved a
proposed amendment of the Plan to increase the number of shares of Common Stock
of the Company available for issuance to certain key employees and Nonemployee
Directors under the Plan by 600,000 shares, subject to shareholder approval. The
Company’s shareholders approved such increase in the aggregate number of shares
of Common Stock of the Company available for issuance under the Plan at the
Company’s Annual Meeting of Shareholders held on February 1, 2005. On
December 5, 2007, the Executive Compensation Committee of the Board of Directors
of the Company approved a proposed amendment of the Plan to increase the number
of shares of Common Stock of the Company available for issuance to certain key
employees and Nonemployee Directors under the Plan by 250,000 shares, subject to
shareholder approval. The Company’s shareholders approved such increase in the
aggregate number of shares of Common Stock of the Company available for issuance
under the Plan at the Company’s Annual Meeting of Shareholders held on
January 29, 2008.

1.2 Objectives. This Plan is designed to attract and retain key employees and
Nonemployee Directors of the Company or any Subsidiaries which may later be
created or acquired and is maintained in order to encourage a sense of
proprietorship and to stimulate the active interest of such persons in the
development and financial success of the Company and such Subsidiaries. These
objectives are to be accomplished by making Awards under this Plan.



--------------------------------------------------------------------------------

Article Two

GENERAL DEFINITIONS

2.1 General Definitions. As used herein, the terms set forth below shall have
the following respective meanings:

(a) “Authorized Officer” means the Chairman of the Board or the Chief Executive
Officer of the Company (or any other senior officer of the Company to whom
either the Chairman or the Chief Executive Officer shall delegate the authority
to execute any Award Agreement).

(b) “Award” means an Employee Award or a Nonemployee Director Award.

(c) “Award Agreement” means an Employee Award Agreement or a Nonemployee
Director Award Agreement.

(d) “Board” means the Board of Directors of the Company.

(e) “Cash Award” means an Award denominated in cash.

(f) “Change of Control” means the occurrence of one or more of the following
events:

(i) any “person” (as such term is used in Sections 13(d) and 14(d)(2) of the
Exchange Act), other than (1) the Company or any of its affiliates or
Subsidiaries; (2) an employee benefit plan of the Company or trustee or other
fiduciary holding securities under an employee benefit plan of the Company or
person or entity organized, appointed or established by the Company for or
pursuant to the terms of any such employee benefit plan; (3) an underwriter
temporarily holding securities pursuant to an offering of such securities; or
(4) an entity owned, directly or indirectly, by the Company’s stockholders in
substantially the same proportions as their ownership of the Company’s common
stock; is or becomes the “beneficial owner” (as defined in Rule 13d-3 under the
Exchange Act), directly or indirectly, of securities of the Company representing
forty percent (40%) or more of the combined voting power of the Company’s then
outstanding securities;

(ii) the Company has sold substantially all of its assets to an unrelated third
party; or

(iii) following the election or removal of directors, a majority of the Board
consists of individuals who were neither members of the Board one (1) year
before such election or removal nor approved in advance by directors
representing at least a majority of the directors then in office who were
directors at the beginning of the one-year period or were similarly approved.

 

2



--------------------------------------------------------------------------------

Notwithstanding the foregoing, (i) with respect to any Award that is outstanding
as of January 28, 2010, “Change of Control” shall also mean a “Change of
Control” as defined in the Plan as in effect on the date of such Award, if such
definition is more favorable for the Participant and (ii) for purposes of any
Award hereunder that is deferred compensation pursuant to Section 409A of the
Code and is payable on account of a Change of Control, the event must also
constitute a change in the ownership or effective control of a corporation or a
change in the ownership of a substantial portion of the assets of a corporation
under Treasury Regulation Section 1.409A-3(i)(5).

(g) “Code” means the Internal Revenue Code of 1986, as amended from time to
time.

(h) “Committee” means the Compensation Committee of the Board or a committee
designated by the Board to administer the Plan.

(i) “Common Stock” means the Common Stock of the Company.

(j) “Company” means the Imperial Sugar Company, a Texas corporation.

(k) “Nonemployee Director” means an individual serving as a member of the Board
who is not an Employee of the Company or any of its Subsidiaries.

(l) “Disability” means permanent and total disability as defined in Code
Section 22(e)(3).

(m) “Dividend Equivalents” means, with respect to shares of Restricted Stock
that are to be issued at the end of the Restriction Period (including
conditional stock), an amount equal to all dividends and other distributions (or
the economic equivalent thereof) that are payable to stockholders of record
during the Restriction Period on a like number of shares of Common Stock.

(n) “Effective Date” means August 29, 2001.

(o) “Employee” means an employee of the Company or a Subsidiary (if any).

(p) “Employee Award” means the grant of any Option, SAR Stock Award, Cash Award
or Performance Award, whether granted singly, in combination or in tandem, to an
Employee (or an individual expected to become an Employee within six months of
the date of the Award) pursuant to such applicable terms, conditions and
limitations as the Committee may establish in order to fulfill the objectives of
the Plan.

(q) “Employee Award Agreement” means a written agreement between the Company and
an Employee setting forth the terms, conditions and limitations applicable to an
Employee Award.

(r) “Exchange Act” means the Securities and Exchange Act of 1934, as amended.

(s) “Fair Market Value” of a share of Common Stock means, as of a particular
date, (i) if shares of Common Stock are listed on a national securities
exchange, the closing sales price per share of Common Stock reported on the
consolidated transaction reporting system for the principal national securities
exchange on which shares of Common Stock are listed on that date,

 

3



--------------------------------------------------------------------------------

or, if there shall have been no such sale so reported on that date, on the last
preceding date on which such a sale was so reported, or (ii) if shares of Common
Stock are not so listed but are quoted by the NASDAQ Stock Market, Inc., the
closing sales price per share of Common Stock reported by the NASDAQ Stock
Market, Inc. on that date, or, if there shall have been no such sale so reported
on that date, on the last preceding date on which such a sale was so reported,
or (iii) if the Common Stock is not so listed or quoted, the mean between the
closing bid and asked price on that date, or, if there are no quotations
available for such date, on the last preceding date on which such quotations are
available, as reported by the NASDAQ Stock Market, Inc., or, if not reported by
the NASDAQ Stock Market, Inc., by the National Quotation Bureau Incorporated, or
(iv) if shares of Common Stock are not publicly traded, the most recent value
determined by an independent appraiser appointed by the Company for such
purpose, in a manner consistent with Treasury Regulation
Section 1.401A-l(b)(5)(iv).

(t) “Incentive Option” means an Option that is intended to comply with the
requirements set forth in Section 422 of the Code.

(u) “Nonemployee Director” means an individual serving as a member of the Board
who is not an Employee of the Company or any of its Subsidiaries,

(v) “Nonemployee Director Award” means any Stock Award or Performance Award
granted, whether singly, in combination, or in tandem, to a Participant who is a
Nonemployee Director pursuant to such applicable terms, conditions and
limitations (including treatment as a Performance Award) as a Board may
establish in order to fulfill the objectives of the Plan.

(w) “Nonemployee Director Award Agreement” means a written agreement between the
Company and a Nonemployee Director setting forth the terms, conditions and
limitations to a Nonemployee Director Award, to the extent the Board determines
such an agreement is necessary.

(x) “Nonqualified Stock Option” means an Option that is not an Incentive Option.

(y) “Option” means a right to purchase a specified number of shares of Common
Stock at a specified price, which may be an Incentive Option or a Nonqualified
Stock Option.

(z) “Participant” means an Employee or Nonemployee Director to whom an Award has
been made under this Plan.

(aa) “Performance Award” means an Award made to an Employee or a Nonemployee
Director pursuant to this Plan that is subject to the attainment of one or more
Performance Goals.

(bb) “Performance Goal” means a standard established by the Committee to
determine in whole or in part whether a Performance Award shall be earned.

(cc) “Plan” means Imperial Sugar Company Long Term Incentive Plan, as amended
from time to time.

(dd) “Restricted Stock” means any Common Stock that is restricted or subject to
forfeiture provisions.

 

4



--------------------------------------------------------------------------------

(ee) “Restriction Period” means a period of time beginning as of the date upon
which an Award of Restricted Stock is made pursuant to this Plan and ending as
of the date upon which the Common stock subject to such Award is no longer
restricted or subject to forfeiture provisions.

(ff) “SAR” means a right to receive a payment, in cash or Common Stock, equal to
the excess of the Fair Market Value of a specified number of shares of Common
Stock on the date the right is exercised over a specified strike price, in each
case, as determined by the Committee; provided, the specified strike price shall
not be less than the Fair Market Value of the underlying shares of Common Stock
on the date the right is granted; provided, further, the specified number of
shares shall be fixed on or before the date of grant of the right.

(gg) “Stock Award” means an award in the form of shares of Common Stock or units
denominated in shares of Common Stock, including an award of Restricted Stock.

(hh) “Stock Based Awards Limitations” shall have the meaning set forth in
Article Seven.

(ii) “Subsidiary” means (i) in the case of a corporation, any corporation of
which the Company directly or indirectly owns shares representing more than 50%
of the combined voting power of the shares of all classes or series of capital
stock of such corporation which have the right to vote generally on matters
submitted to a vote of the stockholders of such corporation and (ii) in the case
of a partnership or other business entity not organized as a corporation, any
such business entity of which the Company directly or indirectly owns more than
50% of the voting, capital or profits interests (whether in the form of
partnership interests, membership interests or otherwise).

(jj) “Short-Term Deferral Period” shall mean the period ending on the later of
(i) the 15th day of the third month following the end of the calendar year in
which the right to an Award is no longer subject to a substantial risk of
forfeiture, or (ii) the 15th day of the third month following the end of the
Company’s first fiscal year in which the right to the Award is no longer subject
to a substantial risk of forfeiture. A payment or delivery (as applicable) shall
be considered made within the Short-Term Deferral Period in the event the rules
of Treasury Regulation Section 1.409A-l(b)(4)(ii) apply.

Article Three

ELIGIBILITY

3.1 Eligibility for Awards.

(a) Employees. Individuals eligible for Employee Awards under this Plan are
(i) those key Employees who hold positions of responsibility and whose
performance, in the judgment of the Committee, can have a significant effect on
the success of the Company and its Subsidiaries and (ii) individuals who are
expected to become such Employees within six months of the date of the Award.

 

5



--------------------------------------------------------------------------------

(b) Nonemployee Directors. Members of the Board who are Nonemployee Directors
are eligible for Nonemployee Director Awards under this Plan.

Article Four

SHARES OF COMMON STOCK SUBJECT TO THE PLAN

4.1 Maximum Number of Shares Available for Awards. Subject to the provisions of
Article Fifteen, there shall be available for Awards under this Plan granted
wholly or partly in Common Stock (including rights or options that may be
exercised for or settled in Common Stock) an aggregate of 2,534,568 shares of
Common Stock. The number of shares of Common Stock that are the subject of
Awards under this Plan, if forfeited or terminated, unexercised upon expiration,
are settled in cash in lieu of Common Stock or in a manner such that all or some
of the shares covered by an Award are not issued to a Participant, or if
exchanged for Awards that do not involve Common Stock, shall again immediately
become available for Awards hereunder. The Committee may from time to time adopt
and observe such procedures concerning the counting of shares against the Plan
maximum as it may deem appropriate. The Board and the appropriate officers of
the Company shall from time to time take whatever actions are necessary to file
any required documents with governmental authorities, stock exchanges and
transaction reporting systems to ensure that shares of Common Stock are
available for issuance pursuant to Awards.

Article Five

ADMINISTRATION OF THE PLAN

5.1 The Committee.

(a) This Plan shall be administered by the Committee, except as otherwise
provided herein. The Committee shall consist of at least two Nonemployee
Directors. Subject to the provisions hereof, the Committee shall have full and
exclusive power and authority to administer this Plan and to take all actions
that are specifically contemplated hereby or are necessary or appropriate in
connection with the administration hereof. The Committee shall also have full
and exclusive power to interpret this Plan and to adopt such rules, regulations
and guidelines for carrying out this Plan as it may deem necessary or proper,
all of which powers shall be exercised in the best interests of the Company and
in keeping with the objectives of this Plan. The Committee may, in its
discretion, subject only to the legal requirements or restrictions which relate
to Awards, accelerate the vesting or exercisability of an Award, eliminate or
make less restrictive any restrictions contained in an Award, waive any
restriction or other provision of this Plan or an Award, or otherwise amend or
modify an Award in any manner that is either (i) not adverse to the Participant
to whom the Award was granted, or (ii) consented to by such Participant. In the
event the Committee modifies or amends an Award, the new Award shall be
compliant with the terms of this Plan. The Committee, in its discretion, may
also provide for the extension of the exercisability of an Award; provided, that
with respect to Awards relating to SARs and Nonqualified Stock Options, the
exercise period shall not be extended to a date later than the earlier of
(i) the latest date upon which the Award could have expired by its original
terms under any circumstances, or (ii) the tenth anniversary of the original
date of the grant of

 

6



--------------------------------------------------------------------------------

the Award. The Committee may make an Award to an individual whom it expects to
become an Employee within the next six months, provided that such award shall be
subject to the individual actually becoming an Employee within such time period.
The Committee may correct any defect or supply any omission or reconcile any
inconsistency in this Plan or in any Award in the manner and to the extent the
Committee deems necessary or desirable to further the Plan purposes. Any
decision of the Committee in the interpretation and administration of this Plan
shall lie within its sole and absolute discretion and shall be final, conclusive
and binding on all parties concerned. Notwithstanding the foregoing, the
Committee shall not make any revision, correction, or other modification to an
Award granted under this Plan if such revision, correction, or modification
would result in the deferral of compensation subject to Code Section 409A.

(b) The Board shall have the same powers, duties and authority to administer the
Plan with respect to Nonemployee Director Awards as the Committee retains with
respect to other Awards as described above.

5.2 Liability of Committee Members. No member of the Committee or officer of the
Company to whom the Committee has delegated authority in accordance with the
provisions of Section 5.3 of this Plan shall be liable for anything done or
omitted to be done by him or her, by any member of the Committee or by any
officer of the Company in connection with the performance of any duties under
this Plan, except for his or her own willful misconduct or as expressly provided
by statute.

5.3 Delegation of Authority. The Committee may delegate to the Chief Executive
Officer and to other senior officers of the Company its duties under this Plan
pursuant to such conditions or limitations as the Committee may establish.

Article Six

AWARDS

6.1 Employee Awards.

(a) The Committee shall determine the type or types of Employee Awards to be
made under this Plan and shall designate from time to time the individuals who
are to be the recipients of such Awards. Each Employee Award shall be embodied
in an Employee Award Agreement, which shall contain such terms, conditions and
limitations as shall be determined by the Committee in its sole discretion and
shall be signed by the individual to whom the Award is made and by an Authorized
Officer for and on behalf of the Company. Employee Awards may consist of those
reflected in Section 6.1(a) and may be granted singly, in combination or in
tandem. Employee Awards may also be made in combination or in tandem with, in
replacement of, or as alternatives to, grants or rights under this Plan or any
other employee plan of the Company or any of its Subsidiaries, including the
plan of any acquired entity. An Employee Award may provide for the grant or
issuance of additional, replacement or alternative Awards upon the occurrence of
specified events, including the exercise of the original Employee Award granted
to a Participant. All or part of an Employee Award may be subject to conditions
established by the Committee, which may include, but are not limited to,
continuous service with the Company and its Subsidiaries, achievement of
specific business objectives, increases in

 

7



--------------------------------------------------------------------------------

specified indices, attainment of specified growth rates and other comparable
measurements of performance. Upon the termination of employment by a Participant
who is an Employee any unexercised, deferred, unvested or unpaid Awards shall be
treated as set forth in the applicable Employee Award Agreement.

(i) Option. An Employee Award may be in the form of an Option. An Option awarded
pursuant to this Plan may consist of an Incentive Option or a Nonqualified Stock
Option. The price at which shares of Common Stock may be purchased upon the
exercise of an Option shall not be less than the Fair Market Value of the Common
Stock on the date of grant. Subject to the foregoing provisions, the terms,
conditions and limitations applicable to any Option awarded pursuant to this
Plan, including the term of any Option and the date or dates upon which it
becomes exercisable, shall be determined by the Committee. The number of shares
of Common Stock subject to an Option awarded pursuant to this Paragraph
(i) shall be fixed on or before the date of grant. Further, no Nonqualified
Stock Option awarded pursuant to this Paragraph (i) shall include any feature
for the deferral of compensation other than the deferral of recognition of
income until the later of (i) the exercise or disposition of the option under
Treasury Regulation Section 1.83-7 or (ii) the time the Common Stock acquired
pursuant to the exercise of the option first becomes substantially vested (as
defined in Treasury Regulation Section 1.83-3(b)).

(ii) SAR. An Employee Award may be in the form of an SAR. The terms, conditions
and limitations applicable to any SAR awarded pursuant to this Plan, including
the term of any SAR and the date or dates upon which it becomes exercisable,
shall be determined by the Committee. Notwithstanding the foregoing, in no event
shall a SAR granted pursuant to this Paragraph (ii) include any feature for the
deferral of compensation other than the deferral of recognition of income until
the exercise of the SAR.

(iii) Stock Award. An Employee Award may be in the form of a Stock Award,
including the award of Restricted Stock or conditional stock units. The terms,
conditions and limitations applicable to any Stock Award granted pursuant to
this Plan shall be determined by the Committee.

(iv) Cash Award. An Employee Award may be in the form of a Cash Award. The
terms, conditions and limitations applicable to any Cash Award granted pursuant
to this Plan shall be determined by the Committee.

(v) Performance Award. Without limiting the type or number of Employee Awards
that may be made under the other provisions of this Plan, an Employee Award may
be in the form of a Performance Award. A Performance Award shall be paid, vested
or otherwise deliverable solely on account of the attainment of one or more
pre-established, objective Performance Goals established by the Committee prior
to the earlier to occur of (i) 90 days after the commencement of such period of
service to which the Performance Goal relates and (ii) the lapse of 25% of such
period of service (as scheduled in good faith at the time the goal is
established), and in any event while the outcome is substantially uncertain. A
Performance Goal is objective if a third party

 

8



--------------------------------------------------------------------------------

having knowledge of the relevant facts could determine whether the goal is met.
Such a Performance Goal may be based on one or more business criteria that apply
to the individual, one or more business units of the Company, or the Company as
a whole, and may include one or more of the following: increased revenue; net
income; earnings before interest, taxes, depreciation and amortization; other
earnings measures; economic value added; cash flow measures; stock price; market
share; return on equity or capital; return on revenue measures; costs; and
safety and environmental performance measures. Unless otherwise stated, such a
Performance Goal need not be based upon an increase or positive result under a
particular business criterion and could include, for example, maintaining the
status quo or limiting economic losses (measured, in each case, by reference to
specific business criteria). In interpreting Plan provisions applicable to
Performance Goals and Performance Awards, it is the intent of the Plan to
conform with the standards of Section 162(m) of the Code and Treasury Regulation
§ 1.162-27(e)(2), and the Committee in establishing such goals and interpreting
the Plan shall be guided by such provisions. Prior to the payment of any
compensation based on the achievement of Performance Goals, the Committee must
certify in writing that applicable Performance Goals and any of the material
terms thereof were, in fact, satisfied. Subject to the foregoing provisions, the
terms, conditions and limitations applicable to any Performance Awards made
pursuant to this Plan shall be determined by the Committee.

6.2 Nonemployee Director Awards.

(a) The Board may grant Nonemployee Director Awards to the Nonemployee Directors
of the Company from time to time in accordance with Section 6.2. Nonemployee
Director Awards may consist of those listed in Section 6.2(a) and may be granted
singly, in combination or in tandem. Each Nonemployee Director Award may, in the
discretion of the Board, be embodied in a Nonemployee Director Award Agreement,
which shall contain such terms, conditions and limitations as shall be
determined by the Board in its sole discretion and, if required by the Board,
shall be accepted by the Participant to whom the Nonemployee Director Award is
granted and signed by an Authorized Officer for and on behalf of the Company.

(i) Stock Awards. A Nonemployee Director Award may be in the form of a Stock
Award. A Nonemployee Director may not sell, transfer, assign, pledge or
otherwise encumber or dispose of any portion of a Stock Award until he or she
terminates service as a Nonemployee Director, and any attempt to sell, transfer,
assign, pledge or encumber any portion of the Stock Award prior to such time
shall have no effect. Any additional terms, conditions and limitations
applicable to any Stock Awards granted to a Nonemployee Director pursuant to
this Plan shall be determined by the Board.

(ii) Performance Awards. Without limiting the type or number of Nonemployee
Director Awards that may be made under the other provisions of this Plan, a
Nonemployee Director Award may be in the form of a Performance Award. A
Nonemployee Director may not sell, transfer, assign, pledge or otherwise
encumber or dispose of any portion of the Performance Award until he or she
terminates service as a Nonemployee Director, and any attempt to sell, transfer,
assign, pledge or encumber any portion of the Performance Award prior to such
time shall have no effect. Any additional terms, conditions and limitations
applicable to any Performance Awards granted to a

 

9



--------------------------------------------------------------------------------

Nonemployee Director pursuant to this Plan shall be determined by the Board. The
Board shall set performance goals in its discretion which, depending on the
extent to which they are met, will determine the value and/or amount of
Performance Awards that will be paid out to the Nonemployee Director.

(b) Notwithstanding anything to the contrary contained in this Plan, no
Participant may be granted, during any calendar year, Nonemployee Director
Awards consisting of Stock Awards (including Stock Awards that are granted as
Performance Awards) covering or relating to more than 10,000 shares of Common
Stock (the limitation set forth in this Section 6.2(b) being hereinafter
referred to as a “Stock Based Awards Limitation”).

Article Seven

EMPLOYEE AWARD LIMITATIONS

The following limitations shall apply to any Employee Award made hereunder:

(1) no Participant may be granted, during any one calendar year period, Employee
Awards consisting of Options or SARs that are exercisable for more than 300,000
shares of Common Stock;

(2) no Participant may be granted, during any one calendar year period, Stock
Awards covering or relating to more than 300,000 shares of Common Stock (the
limitation set forth in this clause (2), together with the limitation set forth
in clause (1) above and the limitation set forth in Section 6.2(b) of this Plan,
being hereinafter collectively referred to as the “Stock Based Awards
Limitations”); and

(3) no Participant may be granted Employee Awards consisting of cash or in any
other form permitted under this Plan (other than Employee Awards consisting of
Options or SARs or otherwise consisting of shares of Common Stock or units
denominated in such shares) in respect of any one calendar year period having a
value determined on the date of grant in excess of $3,000,000.

Article Eight

PAYMENT OF AWARDS

8.1 Payment of Awards Generally. Payment of Awards may be made in the form of
cash or Common Stock, or a combination thereof, and may include such
restrictions as the Committee shall determine, including, in the case of Common
Stock, restrictions on transfer and forfeiture provisions. If payment of an
Award is made in the form of Restricted Stock, the applicable Award Agreement
relating to such shares shall specify whether they are to be issued at the
beginning or end of the Restriction Period. In the event that shares of
Restricted Stock are to be issued at the beginning of the Restriction Period,
the certificates evidencing such shares (to the extent that such shares are so
evidenced) shall contain appropriate legends and restrictions that describe the
terms and conditions of the restrictions applicable thereto. In the event that
shares of Restricted Stock are to be issued at the end of the Restricted Period,
the right to receive such shares shall be evidenced by book entry registration
or in such other manner as the Committee may determine.

 

10



--------------------------------------------------------------------------------

8.2 Deferral. With the approval of the Committee, amounts payable in respect of
Awards may be deferred and paid either in the form of installments or as a lump
sum payment. The Committee may permit selected Participants to elect to defer
payments of some or all types of Awards in accordance with procedures
established by the Committee. Any deferred payment of an Award, whether elected
by the Participant or specified by the Award Agreement or by the Committee, may
be forfeited if and to the extent that the Award Agreement so provides. Any
deferral of an Award, whether by Participant election or otherwise, and any
payment or settlement of a deferred Award shall be made in a manner that
complies with the requirements of Code Section 409A.

8.3 Dividends, Earnings and Interest. Rights to dividends or Dividend
Equivalents may be extended to and made part of any Award consisting of shares
of Common Stock or units denominated in shares of Common Stock, subject to such
terms, conditions and restrictions as the Committee may establish; provided,
however, that dividends and Dividend Equivalents may not be paid with respect to
unvested Performance Awards. The Committee may also establish rules and
procedures for the crediting of interest and other earnings on deferred cash
payments and on Dividend Equivalents for Awards consisting of shares of Common
Stock or units denominated in shares of Common Stock. Notwithstanding the
foregoing, unless specifically set forth in an Award Agreement in a manner
compliant with Code Section 409A, in no event shall any rights granted or
interest or other earnings credited under this Section 8.3 be paid to the
Participant later than the last day of the Short-Term Deferral Period.

8.4 Substitution of Awards. Subject to the limitations of Section 5.1 and
Article Seven, at the discretion of the Committee, a Participant who has been
granted an Award may be offered an election to substitute an Award received for
another Award or Awards of the same or different type; provided, however, no
such substitution shall be made without prior shareholder approval if it would
result in the reduction of the exercise price of an outstanding Option or
issuance of an Option in exchange for the cancellation of an Option with a
higher exercise price. Shareholder approval shall not be required for actions
taken by the Board or the Compensation Committee pursuant to Article 14.2 of the
Plan.

8.5 Cash-out of Awards. At the discretion of the Committee, an Award that is an
Option or SAR may be settled by a cash payment equal to the difference between
the Fair Market Value per share of Common Stock on the date of exercise and the
exercise price of the Award, multiplied by the number of shares with respect to
which the Award is exercised.

Article Nine

OPTION EXERCISE

The price at which shares of Common Stock may be purchased under an Option shall
be paid in full at the time of exercise in cash or, if elected by the optionee,
the optionee may purchase such shares by means of tendering Common Stock or
surrendering another Award, including Restricted Stock, valued at Fair Market
Value on the date of exercise, or any

 

11



--------------------------------------------------------------------------------

combination thereof. The Committee shall determine acceptable methods for
Participants to tender Common Stock or other Awards. The Committee may provide
for procedures to permit the exercise or purchase of such Awards by use of the
proceeds to be received from the sale of Common Stock issuable pursuant to an
Award. Unless otherwise provided in the applicable Award Agreement, in the event
shares of Restricted Stock are tendered as consideration for the exercise of an
Option, a number of the shares issued upon the exercise of the Option, equal to
the number of shares of Restricted Stock used as consideration therefor, shall
be subject to the same restrictions as the Restricted Stock so submitted as well
as any additional restrictions that may be imposed by the Committee. The
Committee may adopt additional rules and procedures regarding the exercise of
Options from time to time, provided that such rules and procedures are not
inconsistent with the provisions of this paragraph.

Article Ten

CHANGE OF CONTROL

10.1 Change of Control. In the event of a “Change of Control” of the Company,
the Committee may, in its discretion, without obtaining shareholder approval,
take any one or more of the following actions, with respect to any Participant:

(a) Accelerate the exercise dates of any or all SARs or Options or make some or
all such SARs or Options immediately fully vested and exercisable;

(b) Accelerate the restriction (lapse of forfeiture provision) period of any
Restricted Stock subject to restrictions;

(c) Grant SARs to holders of outstanding Options;

(d) Pay cash to any or all holders of Options in exchange for the cancellation
of their outstanding Options;

(e) Make payment for any outstanding Performance Awards based on such amounts as
the Committee may determine;

(f) Grant new Awards to any Participants; or

(g) Make any other adjustments or amendments to outstanding Awards and
substitute new Awards for outstanding Awards; provided, all adjustments,
amendments, and/or substitutions shall be made in accordance with the
requirements of Code Section 409A, to the extent applicable.

Article Eleven

TAXES

The Company shall have the right to deduct applicable taxes from any Employee
Award payment and withhold, at the time of delivery or vesting of cash or shares
of Common Stock under this Plan, an appropriate amount of cash or number of
shares of Common Stock or a

 

12



--------------------------------------------------------------------------------

combination thereof for payment of taxes required by law or to take such other
action as may be necessary in the opinion of the Company to satisfy all
obligations for withholding of such taxes. The Committee may also permit
withholding to be satisfied by the transfer to the Company of shares of Common
Stock theretofore owned by the holder of the Employee Award with respect to
which withholding is required. If shares of Common Stock are used to satisfy tax
withholding, such shares shall be valued based on the Fair Market Value when the
tax withholding is required to be made. The Committee may provide for loans, on
either a short term or demand basis, from the Company to a Participant to permit
the payment of taxes required by law.

Article Twelve

AMENDMENT, MODIFICATION, SUSPENSION OR TERMINATION

The Board may amend, modify, suspend or terminate this Plan for the purpose of
meeting or addressing any changes in legal requirements or for any other purpose
permitted by law, except that (i) no amendment or alteration that would
adversely affect the rights of any Participant under any Award previously
granted to such Participant shall be made without the consent of such
Participant and (ii) no amendment or alteration shall be effective prior to its
approval by the stockholders of the Company to the extent such approval is
required by applicable legal requirements.

Article Thirteen

ASSIGNABILITY

Unless otherwise determined by the Committee and provided in the Award
Agreement, no Award or any other benefit under this Plan shall be assignable or
otherwise transferable, except by will or the laws of descent and distribution
or pursuant to a qualified domestic relations order as defined by the Code or
Title I of the Employee Retirement Income Security Act of 1974, as amended, or
the rules thereunder. The Committee may prescribe and include in applicable
Award Agreements other restrictions on transfer. Any attempted assignment of an
Award or any other benefit under this Plan in violation of this Article Thirteen
shall be null and void.

Article Fourteen

ADJUSTMENTS

14.1 General. The existence of outstanding Awards shall not affect in any manner
the right or power of the Company or its stockholders to make or authorize any
or all adjustments, recapitalizations, reorganizations or other changes in the
capital stock of the Company or its business or any merger or consolidation of
the Company, or any issue of bonds, debentures, preferred or prior preference
stock (whether or not such issue is prior to, on a parity with or junior to the
Common Stock) or the dissolution or liquidation of the Company, or any sale or
transfer of all or any part of its assets or business, or any other corporate
act or proceeding of any kind, whether or not of a character similar to that of
the acts or proceedings enumerated above.

 

13



--------------------------------------------------------------------------------

14.2 Following Subdivision of Consolidation. In the event of any subdivision or
consolidation of outstanding shares of Common Stock, declaration of a dividend
payable in shares of Common Stock or other stock split, then (i) the number of
shares of Common Stock reserved under this Plan, (ii) the number of shares of
Common Stock covered by outstanding Awards in the form of Common Stock or units
denominated in Common Stock, (iii) the exercise or other price in respect of
such Awards, (iv) the appropriate Fair Market Value and other price
determinations for such Awards and (v) the Stock Based Awards Limitations shall
each be proportionately adjusted by the Board to reflect such transaction. In
the event of any other recapitalization or capital reorganization of the
Company, any consolidation or merger of the Company with another corporation or
entity, the adoption by the Company of any plan of exchange affecting the Common
Stock or any distribution to holders of Common Stock of securities or property
(other than normal cash dividends or dividends payable in Common Stock), then
(i) the number of shares of Common Stock covered by outstanding Awards in the
form of Common Stock or units denominated in Common Stock, (ii) the exercise or
other price in respect of such Awards. (iii) the appropriate Fair Market Value
and other price determinations for such Awards and (iv) the Stock Based Awards
Limitations shall each be proportionately adjusted by the Board to reflect such
transaction; provided that such adjustments shall only be such as are necessary
to maintain the proportionate interest of the holders of the Awards and
preserve, without exceeding, the value of such Awards. In the event of a
corporate merger, consolidation, acquisition of property or stock, separation,
reorganization or liquidation, the Board shall be authorized to make such
adjustments to Awards or other provisions for disposition of Awards as it deems
equitable, and shall be authorized, in its discretion, (x) to issue or assume
Awards by means of substitution of new substitute Awards, as appropriate, for
previously issued Awards or to assume previously issued Awards as part of such
adjustment, (y) to provide, prior to the transaction, for the acceleration of
the vesting and exercisability of, or the lapse of restrictions with respect to,
an award and, if the transaction is a cash merger, provide for the termination
of any portion of the Award that remains unexercised at the time of such
transaction or (z) to cancel the Awards (including, with respect to Options or
SARs, a notice and an opportunity to exercise such Awards during a certain
period of time prior to such cancellation) and deliver to the Participants cash
in an amount that the Board shall determine in its sole discretion is equal to
the fair market value of such Awards on the date of such event. Any substitute
Awards shall not be subject to the limitations on Common Stock available for
Awards under Section 4.1 or the limitations of Article Seven. Notwithstanding
the foregoing, all adjustments made pursuant to this Section 14.2 shall be made
in accordance with the requirements of Code Section 409A, to the extent
applicable.

Article Fifteen

RESTRICTIONS

No Common Stock or other form of payment shall be issued with respect to any
Award unless the Company shall be satisfied based on the advice of its counsel
that such issuance will be in compliance with applicable federal and state
securities laws. Certificates evidencing shares of Common Stock delivered under
this Plan (to the extent that such shares are so evidenced) may be subject to
such stop transfer orders and other restrictions as the Committee may deem
advisable under the rules, regulations and other requirements of the Securities
and Exchange Commission, any securities exchange or transaction reporting system
upon which the Common Stock is then listed or to which it is admitted for
quotation and any applicable federal or state securities law. The Committee may
cause a legend or legends to be placed upon such certificates (if any) to make
appropriate reference to such restrictions.

 

14



--------------------------------------------------------------------------------

Article Sixteen

MISCELLANEOUS PROVISIONS

16.1 Unfunded Plan. Insofar as it provides for Awards of cash, Common Stock or
rights thereto, this Plan shall be unfunded. Although bookkeeping accounts may
be established with respect to Participants who are entitled to cash, Common
Stock or rights thereto under this Plan, any such accounts shall be used merely
as a bookkeeping convenience. The Company shall not be required to segregate any
assets that may at any time be represented by cash, Common Stock or rights
thereto, nor shall this Plan be construed as providing for such segregation, nor
shall the Company, the Board or the Committee be deemed to be a trustee of any
cash, Common Stock or rights thereto to be granted under this Plan. Any
liability or obligation of the Company to any Participant with respect to an
Award of cash, Common Stock or rights thereto under this Plan shall be based
solely upon any contractual obligations that may be created by this Plan and any
Award Agreement, and no such liability or obligation of the Company shall be
deemed to be secured by any pledge or other encumbrance on any property of the
Company. Neither the Company nor the Board nor the Committee shall be required
to give any security or bond for the performance of any obligation that may be
created by this Plan.

16.2 Governing Law. This Plan and all determinations made and actions taken
pursuant hereto, to the extent not otherwise governed by mandatory provisions of
the Code or the securities laws of the United States, shall be governed by and
construed in accordance with the laws of the State of Texas.

16.3 Effective Date. This Plan shall be effective without need for further
action, including shareholder approval, on the date on which the Second Amended
and Restated Joint Plan for Reorganization in Case No. 01-00140 before the
United States Bankruptcy Court for the District of Delaware becomes effective.

16.4 Code Section 409A. It is intended that any Awards under the Plan satisfy
the requirements of Code Section 409A to avoid imposition of applicable taxes
thereunder, and any ambiguous provision will be construed in a manner that is
compliant with or exempt from the application of Code Section 409A.

 

15